Fourth Court of Appeals
                                San Antonio, Texas
                                       June 21, 2018

                                    No. 04-18-00341-CV

       IN RE CELADON TRUCKING SERVICES, INC. and Abner Albarez-Carballo

                              Original Mandamus Proceeding1
                                         ORDER

Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Luz Elena D. Chapa, Justice


    The Real Party in Interest’s Motion to Extend Time to file Response is hereby
GRANTED. Time is extended to August 8, 2018.


It is so OREDERED on this 10th day of July, 2018.

                                                         PER CURIAM




ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court